Per Curiam. Appellant Stacey Eugene Johnson, by and through his attorney, David Lewis Clark, has filed a motion for an extension of time to file Appellant’s brief. Appellant was convicted of capital murder and sentenced to death by lethal injection in a judgment entered on November 24, 1997. The transcript in this case was filed on June 19, 1998. On July 17, 1998, Appellant’s counsel filed a motion to settle the record and for an extension of time to file Appellant’s brief. We granted Appellant’s motion for writ of certiorari to settle the record on September 10, 1998. The writ was returned on October 12, 1998, and the supplemental record was filed at that time. Thereafter, on December 3, 1998, we granted Appellant’s motion for access to sealed psychotherapy records and directed the Clerk to set a new briefing schedule. See Johnson v. State, 335 Ark. 333, 982 S.W.2d 669 (1998) (per curiam). Under the new briefing schedule, Appellant’s brief was due on January 12, 1999. On January 11, 1999, Appellant’s counsel was granted a seven-day clerk’s extension, making Appellant’s brief due on January 19, 1999. Subsequently, counsel filed a motion for an extension of time to file Appellant’s brief, and the extension was granted until March 29, 1999. Counsel filed another motion for an extension of time to file Appellant’s brief, and a final extension was granted until April 28, 1999. On that date, and again on May 12, 1999, counsel filed motions for a further extension of time to file Appellant’s brief. As of this date, no brief has been filed.  In the pending motion, Mr. Clark accepts full responsibility for having failed to timely file Appellant’s brief. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Davis v. State, 335 Ark. 136, 983 S.W.2d 122 (1998) (per curiam); Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this per curiam opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).  Additionally, we order Mr. Clark to appear before this court at 9:00 a.m. on July 1, 1999, to show cause why he should not be held in contempt for failing to timely file Appellant’s brief. Motion granted.